


Date:            September 18, 2020       To: New Jersey Resources Corporation
1415 Wyckoff Road Wall, New Jersey 07719       From: JPMorgan Chase Bank,
National Association       Re: Amendment to Share Forward Transactions

Ladies and Gentlemen:

This letter agreement (this “Amendment”) amends the terms and conditions of (i)
the transaction (the “Base Transaction”) evidenced by the letter agreement
between JPMorgan Chase Bank, National Association (“Dealer”) and New Jersey
Resources Corporation (“Counterparty”), dated December 4, 2019 (the “Base
Confirmation”) and (ii) the transaction (the “Additional Transaction” and,
together with the Base Transaction, the “Transactions”) evidenced by the letter
agreement between Dealer and Counterparty, dated December 5, 2019 (the
“Additional Confirmation” and, together with the Base Confirmation, the
“Confirmations”). Any capitalized term used but not defined herein shall have
the meaning assigned thereto in the Confirmations.

1. Amendment. Each Confirmation is hereby amended by:

a.

replacing the date “September 30, 2020” opposite the term “Maturity Date” with
“September 10, 2021”, and

    b.

replacing Schedule I with the following:

FORWARD PRICE REDUCTION DATES AND AMOUNTS

Forward Price Reduction Date       Forward Price Reduction Amount Trade Date:
USD 0.00 December 18, 2019 USD 0.3125 March 16, 2020 USD 0.3125 June 15, 2020
USD 0.3125 September 21, 2020 USD 0.3325 December 15, 2020 USD 0.3325 March 16,
2021 USD 0.3325 June 15, 2021 USD 0.3325

2. As of the date of this Amendment, Counterparty hereby repeats (i) the
representations, warranties and agreements contained in the Confirmations under
the headers “Representations and Agreements of Party B” and “Additional
Representations, Warranties and Agreements of Party B” and (ii) the
representation in Section 3(a)(iii) of the 2002 ISDA Master Agreement.

3. No Additional Amendments or Waivers. Except as amended hereby, all the terms
of the Transactions and provisions in the Confirmations shall remain and
continue in full force and effect and are hereby confirmed in all respects.

4. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

1

--------------------------------------------------------------------------------



5. Governing Law; Jurisdiction. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECT TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

6. Waiver of Jury Trial. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

7. Communications with J.P. Morgan Securities LLC. If Counterparty interacts
with any employee of J.P. Morgan Securities LLC with respect to this Amendment
or the Transaction, Counterparty is hereby notified that such employee will act
solely as an authorized representative of Dealer (and not as a representative of
J.P. Morgan Securities LLC) in connection with the Transaction.

2

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to Dealer.

Very truly yours,              JPMORGAN CHASE BANK, NATIONAL ASSOCIATION     By:
/s/ Ranga Kanthadai                           Name:     Ranga Kanthadai Title:
Vice President       Accepted and confirmed:   NEW JERSEY RESOURCES CORPORATION
  By: /s/ Roberto Bel                                               Name:    
Roberto Bel Title: Treasurer

3

--------------------------------------------------------------------------------